
	

116 SRES 314 ATS: Honoring the centennial of the Aerospace Industries Association. 
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 314
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2019
			Mr. Moran (for himself and Mr. Warner) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the centennial of the Aerospace Industries Association. 
	
	
 Whereas 100 years ago, in 1919, the Aerospace Industries Association was incorporated as the Aeronautical Chamber of Commerce of America (ACCA) in the State of New York, later adopting its current name in 1959;
 Whereas, for more than 100 years, the aerospace industry has moved, connected, secured, and inspired the modern world with countless innovations and technologies that play a role in almost every aspect of daily life;
 Whereas the centennial of the Aerospace Industries Association celebrates the world-changing impact aerospace technologies have had and the role of aerospace technologies in strengthening the economy and national security of the United States;
 Whereas the aerospace industry supports the National Defense Strategy of the United States by providing the Armed Forces the most technologically advanced and effective platforms and systems in the world;
 Whereas the aerospace industry is a leading employer of veterans and retirees of the Armed Forces and recognizes the incredible contribution those veterans and retirees have made to the United States through their service;
 Whereas the aerospace industry has contributed to the advancement of humankind as a key facilitator and collaborator in space, from the Apollo 11 mission to the future mission of the United States to Mars;
 Whereas innovations in aerospace technologies continue to spur economic growth, as the aerospace industry maintains a presence in all 50 States and sustains approximately 2,500,000 jobs in the United States; and
 Whereas the aerospace industry strives to inspire young people in the United States, including women and underrepresented communities, to study science, technology, engineering, and mathematics and pursue science-related careers that lead to future innovations and major scientific breakthroughs: Now, therefore, be it
		
	
 That the Senate— (1)acknowledges 2019 as the centennial for the Aerospace Industries Association;
 (2)recognizes the need to promote the fields of science, technology, engineering, and mathematics and encourages young people in the United States to pursue careers in such fields; and
 (3)commends the aerospace industry for continuing to innovate and develop technologies that will shape the United States for the next 100 years.
			
